                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RHONDA GLASCO                             : Civil No. 1:18-CV-0202
FODERNGHAM, as Administrator              :
for the Estate of Gary Glasco,            :
                                          :
                           Plaintiff,     :
                                          :
                   v.                     :
                                          :
JOHN WETZEL, et al.,                      :
                                          :
                           Defendant.     :  Judge Sylvia H. Rambo

                             MEMORANDUM
      Presently before the court is a report and recommendation (“R&R”) of the

magistrate judge (Doc. 29) in which she recommends that the court deny

Defendants’ motions to dismiss. For the reasons that follow, the R&R will be

adopted in part and denied in part.

I.    Background

      Plaintiff Rhonda Foderngham (“Plaintiff”) initiated this action by filing a

complaint on January 29, 2018, following the death of her husband, Gary Glasco

(“Glasco”), a prisoner at Somerset prison. Plaintiff alleges that Glasco had been

previously diagnosed with hepatitis C and was suffering from a variety of

complications associated with the disease, yet the prison did not treat him due to his

age and other unspecified problems. He was pronounced dead at Somerset Hospital

on January 29, 2016.


                                          1
 


      The defendants in this action include John Wetzel, Secretary of Pennsylvania

Department of Corrections (“DOC”); Dr. Paul Noel, Chief of Clinical Services at

the DOC (collectively, the “DOC Defendants”); and Dr. Rashida Mahmud

(“Mahmud”), Treating Physician at SCI Somerset (“Somerset”). Plaintiff alleges,

inter alia, that Defendants deprived Glasko of medical care in violation of the Eighth

Amendment (Count I) and committed medical malpractice in failing to treat

Glasko’s hepatitis (Count II). Plaintiff also brings claims for wrongful death (Count

III) and a survival action (Count IV).

      On April 17, 2018, counsel for the DOC Defendants provided Plaintiff’s

counsel with a notice of the DOC Defendants’ intent to seek dismissal of the claim

for medical malpractice at Count II within 30 days if a certificate of merit (“COM”)

was not filed. Plaintiff did not respond to the notice and did not file a COM. On May

22, 2018, the DOC Defendants submitted a motion to dismiss Plaintiff’s medical

malpractice claim (Count II) for failure to file a COM. (Docs. 17-18.) In response,

Plaintiff filed two COMs, one pertaining to Defendant Noel and one pertaining to

Defendant Mahmud (Docs. 19-20), followed by a brief in opposition to the motion

to dismiss on June 4, 2018, in which she claims that the failure to timely file the

COMs was due to an “oversight” by counsel. (Doc. 22.) On June 11, 2018,

Defendant Mahmud filed a motion to dismiss the medical malpractice and survival

claims as duplicative and to dismiss the request for punitive damages for failure to


                                          2
 
 


plead the appropriate state of mind required for such an award. (Docs. 25-26.)

Plaintiff filed a brief in opposition on June 25, 2018. (Doc. 27.) On January 28, 2019,

the magistrate judge issued the instant R&R on the motions to dismiss. (Doc. 29.)

On February 8, 2019, the DOC Defendants objected to the portion of the R&R that

recommends denying the motion to dismiss Plaintiff’s claim for medical

malpractice. (Docs. 30-31.)

II.   Legal Standard

      When objections are timely filed to the report and recommendation of a

magistrate judge, the district court must review de novo those portions of the report

to which objections are made. 28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d

193, 195 (3d Cir. 2011). Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on the

recommendations of the magistrate judge to the extent it deems proper. Rieder v.

Apfel, 115 F. Supp. 496, 499 (M.D. Pa. 2000) (citing United States v. Raddatz, 447

U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no objection is

made, the court should, as a matter of good practice, “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson,


                                          3
 
 


812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give some review to

every report and recommendation)). Nonetheless, whether timely objections are

made or not, the district court may accept, not accept, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge. 28 U.S.C.

§ 636(b)(1); L.R. 72.31.

III.   Discussion

       In the R&R, the magistrate judge appropriately recites the law regarding the

filing of a COM in the Commonwealth of Pennsylvania but recommends that

Defendants’ motion to dismiss the medical malpractice claim for failure to timely

file such a certificate be denied. The court disagrees with the magistrate judge’s

recommendation in this regard.

       As the magistrate judge explains:

                 Pennsylvania requires a COM in malpractice cases, and
          this requirement is part of Pennsylvania’s substantive law which
          a federal court must apply. Liggon-Redding v. Estate of
          Sugarman, 659 F.3d 258, 259 (3d Cir. 2011) (citing Erie v.
          Tompkins, 304 U.S. 64, 89-90 (1938)). Pennsylvania law
          requires a COM to be filed within sixty days after filing a
          malpractice complaint. See id. at 260 (citing Pa. R. Civ. P.
          1042.3). Failure to file either a certificate of merit under Rule
          1042.3(a) or a motion for extension under Rule 1042.3(d)
          destroys [a] plaintiff’s claim unless he demonstrates his failure
          to comply is justified by a “reasonable excuse.” Perez v. Griffin,
          304 F. App’x 72, 74 (3d Cir. 2008) (finding no reasonable excuse
          where claimant filed a COM for a professional malpractice
          claim, even though he was a pro se litigant and did not know
          about the COM requirement).


                                           4
 
 


                 When a plaintiff fails to timely file a [COM], a defendant
          may seek to have a judgment of non pros entered. Pa. R. Civ. P.
          1042.6. Prejudice to [the] defendant is immaterial when
          considering whether [a] plaintiff’s claims should be dismissed
          for failure to comply with 1042.3. Hartman v. Low Sec. Corr.
          Inst. Allenwood, No. 4:04-cv-0209, 2005 WL 1259950, *4 (M.D.
          Pa. May 27, 2005) (collecting Pennsylvania cases). In federal
          courts, a judgment of non pros is “the equivalent of a dismissal
          without prejudice,” as such, claims that are not time barred may
          be refiled. Mayo v. County of York, No. 1:10-cv-1869, 2012 WL
          948438, *1 (M.D. Pa. March 20, 2012) (internal citations
          omitted); see also Bucci v. Detroit Fire & Marine Ins. Co., 167
          A. 425, 427-28 (Pa. Super. Ct. 1933) (finding that a non pros
          judgment does not bar a plaintiff from filing a second claim
          against a defendant so long as the statute of limitations has not
          expired).

(Doc. 29, pp. 4-5.)

      Citing cases involving a reasonable excuse for failure to file a timely COM

and filing a motion for an extension of time in which to file a COM, the magistrate

judge recommends that Defendants’ motion to dismiss be denied. However, the

magistrate judge failed to analyze whether Plaintiff’s excuse in this case was

reasonable and does not address the fact that Plaintiff did not request an extension

of time in which to file a COM.

      Plaintiff’s vague assertion that her failure to timely file a COM was due to an

“oversight” by counsel does not excuse noncompliance with Rule 1042.3. While

equitable considerations are available to aid the substantially compliant litigant, Rule

1042.3 is clear and unambiguous in its mandate that no equitable exception for

substantial compliance with the COM requirement exists for the litigant who failed
                                           5
 
 


entirely to timely file a COM because such failure constitutes noncompliance with

the requirement. See Stroud v. Abington Hosp., 546 F. Supp. 2d 238, 251 (E.D. Pa.

2008) (citing Womer v. Hilliker, 908 A.2d 269, 276-78 (Pa. 2006). In her response

in opposition to the motion to dismiss, Plaintiff states that her medical expert was

unable to review the medical records in this case until May 21, 2018—nearly five

months after the complaint was filed. (See Doc. 22, p. 3.) Plaintiff’s

acknowledgment that she failed to consult with a medical expert prior to filing the

complaint or at least within the 60-day window for filing a COM is disconcerting

and does not excuse noncompliance with Rule 1042.3.

      The R&R also fails to address whether Plaintiff would be barred by the statute

of limitations from refiling this claim and instead suggests that dismissal without

prejudice would be futile as Plaintiff would essentially refile the same claim. (See

Doc. 29, p. 4.) As the magistrate judge indicated, the usual consequence for failing

to file a COM is dismissal of the claim without prejudice. Booker v. United States,

366 F. App’x 425, 427 (3d Cir. 2010). But where the statute of limitations has run

on the claim, the failure to file a COM is “fatal to the plaintiff’s suit and it should be

dismissed with prejudice.” Smith v. Bolava, No. 14-cv-5753, 2015 WL 2399134, *3

(E.D. Pa. May 20, 2015) (quoting Booker, 366 F. App’x at 427). Pennsylvania’s

statute of limitations on medical malpractice claims is two years, 42 Pa. C.S.A.

§ 5524(7), and Glasco’s date of death was January 29, 2016. As such, the statute of


                                            6
 
 


limitations has expired.1 The court will therefore dismiss with prejudice Plaintiff’s

claim for medical malpractice.

                However, as to the remainder of the R&R as it relates to the availability of

punitive damages and the duplicative nature of the complaint, the court is satisfied

that it contains no clear error and will therefore adopt these portions of the R&R.

              An appropriate order will issue.



                                                               s/Sylvia H. Rambo
                                                               SYLVIA H. RAMBO
                                                               United States District Judge


Dated: March 28, 2019




                                                            
1
 Plaintiff argues that she should be permitted to amend her complaint and that it would relate
back to the previously filed complaint, thus giving her an opportunity to file a COM within 60
days of filing the amended complaint. However, “the 60-day time period for filing of a certificate
of merit or for requesting an extension of time clearly runs from the date of the filing of the
original complaint.” Hoover v. Davila, 862 A.2d 591, 594 (Pa. Super. Ct. 2004). Thus, the
consequence for failing to file a COM where the statute of limitations has run on a claim is
dismissal with prejudice.
                                                                  7
 
